Citation Nr: 0611504	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-16 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to June 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the RO in New 
York, New York, which granted service connection for PTSD and 
assigned an initial disability rating of 50 percent, 
effective March 24, 1998, and deferred a rating for 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).

In a June 2003 rating decision, the RO confirmed and 
continued the veteran's 50 percent disability rating for PTSD 
and denied entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU).


FINDINGS OF FACT

1.  The veteran's PTSD has resulted in symptoms approximating 
total occupational and social impairment since March 24, 
1998.

2.  The veteran has the following service-connected 
disabilities: PTSD, rated as 50 percent disabling; scar of 
the left palm, rated as 10 percent disabling; scar of the 
left shoulder, rated as 10 percent disabling; and left 
shoulder repair, rated noncompensable.  The combined service-
connected disability rating is 60 percent.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating of 100 
percent for PTSD, has been met since March 24, 1998.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2.  The claim for TDIU is moot.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  Cf. Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).


Factual Background

Included with the veteran's claims folder are numerous VA 
outpatient treatment records dated from 1997 to 2004.  The 
records show continuing treatment for psychiatric 
disabilities, namely PTSD and chronic paranoid schizophrenia.  

In May 1998 the veteran was afforded a VA PTSD examination.  
In terms of employment, the veteran explained that when he 
was discharged from the service he tried to find a job.  His 
first job was in October 1991, which he kept until December 
1992, as a stock boy in a retail clothing store.  He was 
eventually laid off and collected unemployment until 1995.  
He subsequently took a job in the Parks Department mail room 
and then as a messenger.  He was laid off again in 1996.  

Upon mental status examination, his affect was constricted 
and his mood appeared slightly depressed.  He reported 
difficulty sleeping and periods of anxiety.  He reported 
occasional paranoid ideation.  The Axis I diagnoses were 
paranoid disorder versus psychosis and PTSD.  He was assigned 
a Global Assessment of Functioning (GAF) score of 35.

In June 1998, the veteran was hospitalized at the New York VA 
medical center (VAMC) following complaints of feeling 
stressed out.  His diagnosis upon discharge was 
schizophrenia, paranoid type.  On admission a GAF score of 35 
was assigned and on discharge a score of 45 was assigned.  

In April 1999, the VA examiner who conducted the May 1998 VA 
examination, submitted an addendum and noted that she had 
reviewed the veteran's claims folder.  She described the 
veteran as a paranoid schizophrenic with PTSD, which was 
precipitated by his service in the Gulf War, and exacerbated 
by recent trauma.    

During a November 2001 VA examination, the veteran reported 
that he was unemployed and believed his PTSD symptoms 
interfered with his daily functioning.  He stated that he was 
a high school graduate and went to technical school but did 
not graduate.  He lived alone and spoke regularly with his 
parents and sister.  Outside of his family, the only people 
he talked to were those in his narcotics anonymous group, and 
those from his support group at VA.  

On mental status examination, his mood was depressed and his 
affect was constricted.  His thought form was intact.  He 
reported a history of suicidal ideation, but denied homicidal 
ideation.  He had a positive history of auditory 
hallucinations.  He had frequent thoughts and memories 
pertaining to his experiences in the Persian Gulf.  He 
endorsed hypervigilance, exaggerated startle response, poor 
concentration and memory problems.  The Axis I diagnoses were 
PTSD and schizophrenia, paranoid type.  A GAF score of 50 was 
assigned.  

The examiner opined that the veteran's psychiatric incapacity 
was severe.  He further found that the two disorders were 
inextricably intertwined and could not be separated since one 
affects the other.  

In an April 2002 statement a physician at the VAMC in New 
York, indicated that the veteran was "fully disabled" due 
to severe PTSD and paranoid schizophrenia.  He reported that 
the veteran needed daily support from the VA clinic to deal 
with day to day life.  He concluded that the veteran was 
unable to work due to PTSD symptoms and would need long term 
hospitalization.  

During a May 2003 VA examination, the veteran stated that he 
was afraid to be around people and he could not work or go to 
school.  He was hypervigilant and experienced a great deal of 
paranoia.  He reiterated that he was single and lived alone 
but had interaction with his mother and sister primarily over 
the phone.  He had difficulty visiting them because he was 
afraid to travel.  He had no friends and as far as activities 
he liked to stay home, paint and play with his dog.  He 
experienced anxiety, paranoia and described himself as 
isolative and having panic attacks, flashbacks and thinking 
of Iraq on a regular basis.      

On mental status examination, he had paranoid tendencies and 
had impairment of thought and communication as he became 
tangential.  He complained of short term and long term memory 
loss related to interference in his thinking and poor 
concentration.  During the examination, his mood was 
depressed and he was irritable.  The Axis I diagnoses were 
PTSD and schizophrenia, paranoid type.  His GAF was 45.  

A July 2003 statement from a VA Board Certified Psychiatrist, 
noted that the veteran was under his care at the VA mental 
hygiene clinic where he was treated for PTSD and chronic 
paranoid schizophrenia.  He opined that the veteran's 
psychiatric disabilities rendered him unemployable and unable 
to work for the foreseeable future.  He further stated that 
the veteran's PTSD symptoms were inextricably intertwined 
with his schizophrenia symptoms, which included 
hypervigilance, isolation, withdrawal and paranoid delusions.  

A December 2003 medical statement from M. A. McNiff, Ph.D., 
at the New York VAMC, indicated that the veteran had been 
treated in the PTSD clinic since July 2001.  He was diagnosed 
with PTSD and chronic paranoid schizophrenia and had a GAF 
score of 50.     

Pertinent Legal Criteria
PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2 (2005), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

The veteran's psychiatric disorder is currently rated under 
DC 9411, which employs the use of the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130 (2005).

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Id.

A 100 percent schedular rating under the general rating 
formula is assigned for total occupational or social 
impairment, due to such symptoms as: gross impairment in 
thought processes and communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Analysis
PTSD

The undisputed evidence is that the veteran has been 
unemployed since the effective date of service connection for 
his PTSD.  Examiners have generally concluded that his 
psychiatric disability, which includes PTSD, would preclude 
employment.  

Although, the veteran has disability from non-service 
connected schizophrenia, examiners have not been able to 
distinguish PTSD symptomatology from that attributable to 
schizophrenia.  In such a case, VA is required to consider 
the symptomatology from the service and non-service-connected 
disabilities in providing a rating for the service-connected 
PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Therefore, the Board finds that the service-connected 
psychiatric disability results in total occupational 
impairment.

The veteran has some social functioning, inasmuch as he has 
been able to maintain a relationship with his mother and 
sister, but that relationship is simply maintained through 
phone conversations because the veteran is afraid to travel.  
For the most part, he is isolated and he has no other social 
interactions.  

Accordingly, the Board finds that his symptoms approximate 
total social and occupational impairment.  38 C.F.R. §§ 4.7, 
4.21 (2005).

This level of symptomatology appears to have been present 
since the effective date of service connection, March 24, 
1998.  Accordingly, a 100 percent schedular rating is granted 
from that date.

TDIU

A total disability rating for compensation purposes will be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  

A claim for TDIU may not be considered when a 100 percent 
schedular rating is already in effect.  VAOPGCPREC 6-99, 64 
Fed. Reg. 52375(1999); see also 38 C.F.R. § 4.16(a) 
(providing for a TDIU where the rating only when the combined 
schedular rating is less than 100 percent).  In this case, 
the veteran has been awarded a 100 percent rating for PTSD 
effective March 24, 1998.  Service connection was not in 
effect for any disease or disability prior to that date.  
There is thus no period during which a TDIU could be awarded.  
The TDIU claim has been rendered moot by the grant of the 100 
percent rating for PTSD, and the TDIU claim is dismissed.


ORDER

An initial disability rating of 100 percent is granted for 
PTSD, effective March 24, 1998.

The claim for TDIU is dismissed.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


